Title: From Thomas Jefferson to DeWitt Clinton, 12 December 1822
From: Jefferson, Thomas
To: Clinton, DeWitt

Montiello
Dec. 12. 22.I thank you, Dear Sir, for the little volume sent me on the Natural history and resources of N. York. it an instructive, interesting and agreeably written account of the riches of a country to which your great canal gives value and issue, and of the wealth which it creates from what without it would have had no value. Altho’ I do not recollect the conversation with Judge Firman referred to in page 131. I have no doubt it is correct; for that I know was my early opinion, and many, I dare say still think with me that N. York has anticipated by a full century the ordinary progress of improvement. this great work suggests a question both curious & difficult, as to the comparative capability of nations to execute great enterprises. it is not from a greater surplus of produce after supplying their own wants, for in this N.Y. is not beyond some other states. is it from other sources of industry additional to her produce? this may be. or is it a moral superiority? a sounder calculating mind as to the most profitable employment of surplus, by improvement of capital instead of useless consumption? I should lean to this latter hypothesis were I disposed to puzzle myself with such investigations. but at the age of 80 it would be an idle labor, which I leave to the generation which is  feel it’s effects, & add therefore only the assurance of my great esteem and respect.Th: Jefferson